NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, 15/906,218, was filed on Feb. 27, 2018, and does not claim foreign priority or domestic benefit to any other application. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Notice of Allowability is in response to Applicant’s communication of 6/20/2022.
Claims 1-20 are pending, of which claims 1, 8, and 15 are independent.
In the response, independent claims 1, 8, and 15 and dependent claims 3, 4, and 16 have been substantively amended by the Applicant in the response filed on June 20, 2022.
Claims 15 and 20 are further amended by the Examiner’s Amendment below.
All pending claims have been examined on the merits.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Ali Assar (Reg. No. 65,848) on August 9, 2022. 
Claims 15 and 20 of the application have been amended as follows.
Claim 15 is amended as follows:
15. (Currently Amended) A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:
establishing a connection with sensors configured to collect sensor data associated with vehicles;
receiving, over the connection, transmissions of sensor data from the sensors;
synthesizing the sensor data to attribute at least some sensor data to vehicle motion of a vehicle, of a first user, in relation to other objects;
synthesizing the vehicle motion to determine one or more driving actions of the vehicle;
responsive to determining a threshold number of instances of the one or more driving actions, defining vehicle practices of the vehicle, corresponding to one or more driving habits of a user of the vehicle, in relation to at least one of second vehicle practices of other vehicles or predefined vehicle practices based upon the one or more driving actions; 
evaluating the vehicle practices against traffic metrics to determine a first feedback action to incentivize a change in first vehicle practices of the vehicle practices for achieving the traffic metrics and to determine a second feedback action to reward second vehicle practices of the vehicle practices; 
determining demographic information associated with the user of the vehicle; 
adjusting the first feedback action based upon the demographic information to generate an adjusted feedback action, wherein the adjusting comprises imposing a first fine that at least one of (i) is determined based upon the vehicle being located in a school zone, or (ii) is determined based upon the vehicle being located in a residential neighborhood; and 
executing the adjusted feedback action and executing the second feedback action, 
wherein the executing the adjusted feedback action comprises sending a notification, indicative of the first fine, to a device of the user, 
wherein the executing the second feedback action comprises transmitting, over a computer network to a remote computing device that manages a restricted area, authorization for the vehicle of the first user to access the restricted area;
evaluating at least some vehicle practices of a plurality of users comprising the first user, a second user and a third user;
identifying, based upon the evaluating the at least some vehicle practices of the plurality of users, a group of users that have driving practices above a safety threshold, wherein the group of users comprises the first user and the second user but not the third user; and
responsive to the first user and the second user both being within the group of users that have driving practices above a safety threshold: 
creating, by a system, a safe driver group for users having driving practices above the safety threshold, wherein the system includes the first user and the second user but not the third user in the safe driver group based upon a determination that the first user and the second user each have driving practices above the safety threshold but the third user does not have driving practices above the safety threshold; and
responsive to the system creating the safe driver group comprising the first user and the second user but not the third user, providing, to the users having driving practices above the safety threshold comprising the first user and the second user, access to at least one user interface populated with updates of one or more driving practices of two or more users comprised within the safe driver group, wherein the providing access comprises displaying the at least one user interface via a first device of the first user such that the first device of the first user displays information about one or more other users.

Claim 20 is amended as follows:
20. (Currently Amended) The non-transitory machine readable medium of claim 15, wherein the operations comprise:




evaluating the vehicle practices of the vehicle to determine a probability of an accident based upon: 
	one or more types of one or more vehicle practices of the vehicle practices, 
	one or more severities of the one or more vehicle practices of the vehicle practices, and 
	one or more frequencies of the one or more vehicle practices of the vehicle practices; and 
outputting a message of the probability of the accident.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Re: Claim Rejections - 35 USC § 101 
The 35 USC § 101 rejections of the independent claims have been withdrawn.  The Examiner holds that the following combination of steps is “substantially more” than the abstract idea: 
establishing a connection with sensors configured to collect sensor data associated with one or more vehicles;
receiving, over the connection, transmissions of sensor data from the sensors;
synthesizing the sensor data to attribute at least some sensor data to vehicle motion of a vehicle, of a first user, in relation to other objects;
synthesizing the vehicle motion to determine one or more driving actions of the vehicle;
responsive to determining a threshold number of instances of the one or more driving actions, defining vehicle practices of the vehicle, corresponding to one or more driving habits of [[a]] the first user of the vehicle, in relation to at least one of second vehicle practices of other vehicles or predefined vehicle practices based upon the one or more driving actions;
determining a feedback action to execute to either reward the vehicle practices or incentivize a change in the vehicle practices;
….
executing the adjusted feedback action, wherein the executing the adjusted feedback action comprises sending a notification indicative of the first fine to one or more devices;
evaluating at least some vehicle practices of a plurality of users comprising the first user, a second user and a third user;
….
wherein the providing access comprises displaying the at least one user interface via a first device of the first user such that the first device of the first user displays information about one or more other users.

The 35 USC § 101 rejections of the independent claims have been withdrawn, on the grounds that they depend from independent claims that overcome the 35 USC § 101 rejections.

Re: Claim Rejections - 35 USC § 103 
The 35 USC § 103 rejections of the independent claims have been withdrawn.
In regards to the following features of the independent claims 1, 8, and 15:
adjusting the second feedback action to generate an adjusted feedback action, wherein the adjusting comprises imposing a first fine that at least one of (i) is determined based upon the vehicle being located in a school zone, or (ii) is determined based upon the vehicle being located in a residential neighborhood;

The newly cited reference US 2021/0166323 A1 to Fields et al. (“Fields”, Filed Aug. 19, 2016), discloses the more general features of “allowed or prohibited uses for the identified driver and/or time period” in para. [0236], but does not specifically teach or disclose the claimed features of “the vehicle being located in a school zone” or “the vehicle being located in a residential neighborhood”:
(See Fields, para. [0236]: “At block 1406, the mobile computing device 110, on-board computer 114, or external computing device 206 may identify one or more driving events indicative of improper or prohibited driving behavior based upon the received telematics data. This may include comparing vehicle usage with information regarding allowed or prohibited uses for the identified driver and/or time period. For example, a child driving a family vehicle may be prohibited from driving outside a predetermined geographic area or during certain nighttime hours (which may differ on weekends or holidays), but another child driving the same family vehicle may have different restrictions. As another example, an employee driving a fleet vehicle may be prohibited from driving on highways or deviating by more than a predetermined distance from a set route. As yet another example, use of a car-sharing vehicle for extended trips (e.g., multi-day trips, trips beyond 100 miles, etc.) may violate restrictions on use of the shared vehicle. Operation of the vehicle 108 beyond the allowed operating environment (or in violation of prohibitions on operation) may be identified by the mobile computing device 110, on-board computer 114, or external computing device 206 as a driving event indicating prohibited vehicle operation.”)

In regards to the following features of the independent claims 1, 8, and 15, Fields discloses the following equivalents to the claimed “first fine”:
executing the adjusted feedback action, wherein the executing the adjusted feedback action comprises sending a notification indicative of the first fine to one or more devices;

(See Fields, para. [0147]: “For example, a discount may be determined because the vehicle 108 is primarily driven in low-risk travel environments (e.g., daylight hour driving on low-traffic roads with little pedestrian traffic, etc.). A level of the discount may be determined based upon the difference between usual risk levels for similarly situated vehicles and the risk levels determined based upon the received data. Although this determination is described as a discount, it may similarly take the form of an incentive program, rewards points, a reduction in deductible, a change in premium, a change in coverage, or similar changes to an insurance policy.”)

(See Fields, para. [0230]: “In further embodiments, increases in rental price, premiums, or deductibles may be determined based upon the driving behavior profile, or the vehicle rental facility may require a minimum level of insurance based upon the driving behavior profile. In other embodiments, a guaranteed minimum discount level may be offered to the driver in exchange for providing telematics data or a driving behavior profile to the vehicle rental facility.”)

However, Fields does not teach or suggest other claimed features of the independent claims:
creating, by a system, a safe driver group for users having driving practices above the safety threshold, wherein the system includes the first user and the second user but not the third user in the safe driver group based upon a determination that the first user and the second user each have driving practices above the safety threshold but the third user does not have driving practices above the safety threshold;

responsive to the system creating the safe driver group comprising the first user and the second user but not the third user, providing, to the users having driving practices above the safety threshold comprising the first user and the second user, access to at least one user interface populated with updates of one or more driving practices of two or more users comprised within the safe driver group, wherein the providing access comprises displaying the at least one user interface via a first device of the first user such that the first device of the first user displays information about one or more other users.

	In contrast, newly cited US-2012/0072240-A1 to Grosso discloses the creation of a “safe driving group” competition (see e.g. para. [0043]). In para. [0064] and Fig. 6, step 604, Grosso teaches assigning drivers to “tiers” based on threshold values (“driving scores”).
	However, neither the newly cited Fields reference or Grosso recite a clear motivation to combine the two references. 
Furthermore, there is no clear motivation to combine the newly cited Fields reference with the previously pending 35 U.S.C. 103 rejection of claims 1-10, 13-17, and 20 as being unpatentable over US 9,135,803 to Fields et al. (“Fields”, Filed Apr. 17, 2014. Published Sep. 15, 2015) in view of US 2019/0019122 A1 to Allen (“Allen”, Filed Jul. 14, 2017. Published Jan. 17, 2019), and further in view of US 2014/0128146 A1 to Story, Jr. et al. (“Story, Jr.”, Eff. Filed on Nov. 8, 2012. Published May 8, 2014). 
Furthermore, there is no clear motivation to combine the newly cited Fields reference as being unpatentable over previously cited Fields reference in view of Allen and Story, Jr., as applied in the rejections of claims 1, 8, and 9, and further in view of US 2017/0263120 A1 to Durie Jr. et al. (“Durie Jr.”  Eff. Filed March 24, 2017.  Published Sept. 14, 2017), as recited in the previously pending 35 U.S.C. 103 rejection of Claims 11 and 12. 
All dependent claims are allowable, on the grounds that they depend from allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAL I SHARON whose telephone number is (571)272-5614. The examiner can normally be reached M-F 8:30-6:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

August 9, 2022